Case 2:19-mc-00083-CAS-E Document 23-1 Filed 08/28/19 Page 1 of 2 Page ID #:199




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT

 8                          CENTRAL DISTRICT OF CALIFORNIA

 9                                   WESTERN DIVISION

10

11 IN RE SUBPOENA TO JOSEPH                   Misc. Case No. 2:19-MC-00083-CAS-E
   VAUGHN PERLING
12                                            Underlying Litigation:
   IRA KLEIMAN, as the personal               Case No. 9:18-cv-80176-BB
13 representative of the Estate of David      United States District Court
   Kleiman, and W&K INFO DEFENSE              Southern District of Florida
14 RESEARCH, LLC,
                                              [DISCOVERY MATTER]
15                Plaintiffs,
                                              [PROPOSED] ORDER GRANTING
16         v.                                 MOTION FOR SECOND EXTENSION
                                              OF TIME FOR MOVANTS TO SEEK
17 CRAIG WRIGHT,                              CONTEMPT ORDER

18                Defendant.
19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING MOTION FOR SECOND               Case No. 2:19-MC-00083-CAS-E
     EXTENSION OF TIME TO SEEK CONTEMPT ORDER
Case 2:19-mc-00083-CAS-E Document 23-1 Filed 08/28/19 Page 2 of 2 Page ID #:200




 1                                      [PROPOSED] ORDER

 2          This matter came before the Court on a Motion for Second Extension of Time for

 3 Movants to Seek Contempt Order, filed by Ira Kleiman, as personal representative of the Estate

 4 of David Kleiman, and W&K Info Defense Research, LLC (collectively “Movants”). Movants

 5 sought (1) a 14-day continuance of the contempt hearing scheduled for September 30, 2019, and

 6 (2) to extend the briefing schedule set forth in the Court’s July 26, 2019 order as follows: the

 7 deadlines to file and serve the motion for contempt for failure to comply by September 16, the

 8 opposition by September 23, and the reply by September 30.

 9          Due and adequate notice having been given to the parties, and the Court having

10 considered all papers filed and proceedings had herein, and good causes appearing, the Court

11 hereby ORDERS:

12          1. Movants’ Motion for Second Extension of Time for Movants to Seek Contempt Order

13 is GRANTED;

14          2. The contempt hearing scheduled for September 30, 2019 is continued to October 14,

15 2019; and

16          3. The briefing schedule for Movants’ motion for contempt set forth in the Court’s July

17 26, 2019 order is extended as follows: the motion shall be due on or before September 16, 2019,

18 the opposition shall be due on or before September 23, and the reply shall be due on or before

19 September 30.

20          IT IS SO ORDERED.

21

22 Dated: ___________________                        ______________________________
                                                     HON. CHRISTINA A. SNYDER
23                                                   U.S. DISTRICT COURT JUDGE
24

25

26

27

28
                                          -1-
     [PROPOSED] ORDER GRANTING MOTION FOR SECOND                      Case No. 2:19-MC-00083-CAS-E
     EXTENSION OF TIME TO SEEK CONTEMPT ORDER
